Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 12-19, 27, 30, 39-42, 47, and 52-72 are currently pending and are under examination.
	Benefit of priority is to July 1, 2011.
	The instant claims correspond to Group 4 in the restriction requirement in parent application SN 14/127,050, now USP 11,292,829.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19, 27, 30, 39-42, 47, and 52-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, the term “about” is used to describe a range, such as “on or about day 5”. Thus, one cannot know the upper or lower limit of “on or about day 5” because about may intend day 3 or day 20. See Claims 13, 14, 42, 57, 58, and 69.
Claims 42 and 69 state that there is a temperature shift and describes temperatures in the growth phase and in the production phase. It is not clear if the temperature in each phase represents the temperature shift or if the range within each phase is the temperature shift. 
Claims 18, 41, 62, and 68 state that the method additionally comprises a temperature shift, yet these claims do not state if the temperature is shifted downward or upward. Claims 12 and 56 state that the mammalian cells are maintained by perfusion with serum free medium, yet Claims 17 and 61 state that the method further comprises a second perfusion of the mammalian cells with SFM having less that 5mM of asparagine. Also, it is not clear why this further step would be performed.
All claims are included in this rejection because, for example, independent Claim 12 is taken to include the limitations of its dependent claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656